DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2 and 3, the applicant claims “customs of the region” and “traffic customs of the region”. It is not clear to the examiner what the applicant is trying to convey with said limitation. Are customs related to region rules and traffic rules, i.e. righthand driving and vehicle speed or are customs related to driving behaviors, i.e. habits of drivers in said region or does the term custom has any other interpretations. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
The terms “elderly, young, and small” in claims 6-8 are relative terms which renders the claim indefinite. The terms are recited in 3 dependent claims, therefore it is not clear what is considered young vs small, for example. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquiring position of a user’s own vehicle, determining whether a visiting experience is less than a threshold or whether a visiting interval is greater or equal than a visiting threshold, acquiring regional information and providing said regional information if said visiting experience is less than a threshold or whether said visiting interval is greater or equal than a visiting threshold.
The recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, a user can mentally figure out that a current location is an unfamiliar location based on the number of visits or duration since last visit, look up information about the area in question and providing it to a driver. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –one or more processors to perform the recited steps. The one or more processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhanani US 2011/0153191 A1 (hence Dhanani).
In re claims 1, 12, and 13, Dhanani discloses a navigation system, and more particularly to a navigation system with location profiling (Abstract and Paragraph 0001) and teaches the following:
acquire information concerning a position of a user's own vehicle (Paragraphs 0061, 0075-0076, 0118, Fig.9, #902 and Paragraph 0191);
determine whether or not a visiting experience of a driver with respect to a region located on a travel route of the user's own vehicle is less than an experience threshold value, or alternatively, whether or not a visiting interval of the driver with respect to the region located on the travel route of the user's own vehicle is greater than or equal to an interval threshold value (Paragraphs 0064-0065, 0123-0125, Fig.9, #904 and Paragraph 0191);
acquire regional information defined by information concerning the region located on the travel route of the user's own vehicle (Paragraph 0118, Fig.9, #906 and Paragraph 0191);
and provide the acquired regional information in accordance with the position of the user's own vehicle, in a case it is determined that the visiting experience of the driver is less than the experience threshold value, or in a case it is determined that the visiting interval of the driver is greater than or equal to the interval threshold value (Paragraphs 0133-0135, Fig.9, #906 and Paragraph 0191)
In re claim 5, Dhanani teaches the following:
wherein the regional information includes information concerning transportation infrastructure of the region (Paragraphs 0060 and 0144)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhanani in view of VandenBerg, III, US 2018/0284770 A1 (hence VandenBerg).
In re claim 2, Dhanani discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the regional information includes information concerning customs of the region
Nevertheless, VandenBerg discloses using machine-learned model(s) to improve the management of autonomous vehicles to address traffic anomalies and teaches the following:
wherein the regional information includes information concerning customs of the region (Paragraph 0099)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the reference to include determine vehicle actions in a manner that is tailored to the driving customs of a particular location, as taught by VandenBerg, in order to identify an appropriate motion path through such surrounding environment (VandenBerg, Paragraph 0002).
In re claim 3, VandenBerg teaches the following:
wherein the regional information includes information concerning traffic customs of the region (Paragraph 0057) “motivation to combine has been provided supra”.
In re claim 4, VandenBerg teaches the following:
wherein the regional information includes information concerning facilities existing in the region (Paragraph 0041) “motivation to combine has been provided supra”.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhanani in view of Liu CN 104616093 B (the examiner has provided an English machine translation and is relying upon, hence Liu).
In re claims 6-8, Dhanani discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the regional information includes information concerning a percentage of elderly people, young people, and small children in the region
Nevertheless, Liu discloses an earthquake disaster rescue commanding and scheduling system and method (Abstract) and teaches the following:
wherein the regional information includes information concerning a percentage of elderly people, young people, and small children in the region (Page 4)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the reference to include demographic factors, as taught by Liu, in order to have a better understanding of the region a vehicle is operating within.
In re claim 9, Liu teaches the following:
wherein the regional information includes information concerning a percentage of people who have transferred into the region (Page 4) “motivation to combine has been provided supra”
In re claim 10, Liu teaches the following:
wherein the regional information includes information concerning a disaster in the region (Pages 4-5) “motivation to combine has been provided supra”

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhanani in view of Gupta el al US 2015/0032424 A1 (hence Gupta).
In re claim 11, Dhanani discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the one or more processors further cause the information providing device to acquire the regional information from a social networking service
Nevertheless, Gupta discloses one or more embodiments of techniques or systems for modeling familiarity for a traveler (Abstract) and teaches the following:
wherein the one or more processors further cause the information providing device to acquire the regional information from a social networking service (Paragraph 0068)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the reference to include gathering data using social networks, as taught by Gupta, in order for modeling familiarity for a traveler with an area or road segment and to provide one or more of the directions based on one or more of the familiarity models (Gupta, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki US 2017/0082449 A1 discloses a driving assistance device that supports the driving of a driver with the provision of information to the driver.
EP 2980532A1 discloses analyzing usage patterns of vehicle based on travel history that is stored in a travel history storage part and providing information to user of the vehicle and changes the information to be provided according to whether the vehicle is present in a home area and the scene that is assigned by the analysis part.
Caine et al US 2014/0100780 A1 discloses providing navigation instructions to a user for reaching a destination via a route planned on a map of a navigation system, said map comprising a plurality of road segments, at least a subset of said road segments comprising an assigned familiarity score.
BOSCHKER WO 2010/040385 A1 discloses a navigation apparatus of the type that, for example, determines a route between locations and provides information concerning that route relevant to the current location of the navigation apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/           Primary Examiner, Art Unit 3669